Citation Nr: 0009270	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949, and from March 1950 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for bilateral hearing loss above 20 
percent.  The veteran appealed this decision to the Board, 
where in June 1999 the Board remanded the case for the RO to 
consider the changed regulations relating to hearing 
disability ratings.  After the RO's further adjudication, the 
case was returned to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran has a Level II hearing loss in the right ear, 
and a Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss have not been satisfied.  38 U.S.C.A. § 1155, (West 
1991); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.2, 4.7, 4.10, 4.85, 
4.87, Diagnostic Code 6100 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Service connection for bilateral  
hearing loss was granted in a January 1975 rating decision, 
with a noncompensable rating effective January 1, 1974, the 
date following service discharge.  A September 1974 
audiological examination revealed speech reception threshold 
of -2 decibels in the right ear and 18 decibels in the left 
ear.  The speech recognition ability was 98 percent in the 
right ear and 92 percent in the left ear.  In a March 1986 
rating decision, the RO increased the hearing loss disability 
rating to 20 percent effective January 15, 1985, the date of 
a VA audiological examination.  In that examination, the 
veteran's speech reception threshold was 36 decibels in the 
right ear and 46 decibels in the left ear, with speech 
recognition of 84 percent in the right ear and 60 percent in 
the left ear.    

The veteran requested an increased rating for his bilateral 
hearing disability in August 1997.  In a June 1998 rating 
decision, the RO continued the 20 percent rating.  The RO 
explained in its decision that 20 percent evaluation was 
based on rating criteria in existence prior to 1987, and that 
under the hearing loss regulations in effect since 1987 the 
veteran's hearing loss would be rated as noncompensable.  
However, because the hearing loss disability was essentially 
unchanged from the January 1985 examination, the RO concluded 
that the 20 percent rating would be continued.  See 38 C.F.R. 
§ 3.951 (1999).        

The veteran has appealed the assignment of a 20 percent 
rating for his service connected bilateral hearing loss, and 
contends that a higher rating is warranted.  After a review 
of the records, the Board finds that the evidence is against 
his claim for an increased rating.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

The severity of the hearing loss is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.87 (1999) of the Schedule.  Under these 
criteria, the degree of disability for service connected 
hearing loss is determined by application of a rating 
schedule that establishes 11 auditory acuity levels, ranging 
from Level I (for essentially normal acuity) through Level XI 
(for profound deafness).  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, 
Diagnostic Codes 6100 through 6110 (1999).  

Effective June 10, 1999, that portion of the Schedule 
pertaining to the ear and other sense organs was amended, 
which was the reason for the June 1999 remand by the Board.  
The amendments added two new provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. §  4.85.  
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  Also, when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  64 Fed. Reg. 25202, 25209 (1999), 
codified at 38 C.F.R. § 4.86 (1999).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders that were pending on November 7, 1996, it is 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.

The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in March 1998, shows pure 
tone thresholds for each ear, in decibels, as follows:



HERTZ

1000
2000
3000
4000
RIGHT
45
45
45
55
LEFT
55
50
55
60

The average pure tone threshold was 48 decibels in the right 
ear, and 55 decibels in the left ear.  This report also shows 
that speech recognition was 90 percent in the right ear and 
88 percent in the left ear.  

In applying Karnas to the present case, the evidence shows 
that the veteran's current hearing impairment does not fall 
within the parameters of the new additional rating criteria 
for hearing loss.  The puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
not 55 decibels or more.  Additionally, the puretone 
threshold at 1000 Hertz is greater than 30 decibels, and less 
than 70 decibels at 2000 Hertz.  The tables for rating 
hearing impairment remain the same, otherwise.  Therefore, in 
this case, neither the amended regulation nor the prior 
regulation is more favorable to the veteran. 

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived from a mechanical 
application of the rating schedule to the pure tone 
thresholds and speech recognition percentages assigned after 
completion of audiological examinations.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the criteria 
set forth in the Schedule, the veteran's hearing loss is 
assigned Level II disability for the right ear and Level II 
disability for the left ear.  This degree of bilateral 
hearing loss, as determined by the Schedule, warrants the 
assignment of a noncompensable evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.  However, as previously discussed, the 
medical evidence does not show that the veteran's current 
hearing loss has improved from his earlier examinations that 
warranted the 20 percent rating under previous regulations.  
Therefore, the 20 percent rating will be preserved in this 
decision.  See 38 C.F.R. § 3.951 (1999).  

The Board reviewed the veteran's February 1999 Travel Board 
Hearing testimony regarding his increased difficulty carrying 
on a normal conversation and hearing such things as the 
telephone ringing.  He also testified as to the current need 
to turn his bilateral hearing aid up to full volume in order 
to hear, whereas previously he could get by with his hearing 
aid at only half volume.  However, the Board reiterates that 
the schedular disability ratings for hearing loss require 
specific numerical results from audiological testing.  As 
discussed, the veteran's testing results do not warrant an 
increased rating.  Therefore, the Board finds that the 
current 20 percent rating under the Schedule remains the most 
appropriate rating.          

The 20 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the first the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating for either claim.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 100 
percent, exists in the Schedule that anticipates greater 
disability from hearing loss.  However, the record does not 
establish a basis to support a higher rating for this 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The record does not show that the veteran has required 
frequent hospitalization or treatment for  his hearing loss 
condition.  The Board acknowledges that the veteran has 
received hearing aids for his disability, and has required 
periodic audiological testing to determine the level of 
disability.  However, the Board does not find that this 
treatment has been so frequent as to necessitate an 
extraschedular rating.  Also, it is not shown that the 
veteran's hearing loss has markedly interfered with his 
employment.  The veteran testified during his February 1999 
Travel Board Hearing that he has frequent trouble hearing 
people, in person and over the phone, and often has to ask 
people to repeat what they have said.  However, he also 
testified that he was not aware that he has lost any clients 
or business due to his hearing difficulties.  The Board finds 
that this evidence does not rise to the level of marked 
interference with employment.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted in this case.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

